—Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Onondaga County Court for further proceedings on the indictment. Memorandum: County Court erred in granting defendant’s motion to dismiss the indictment pursuant to CPL 30.30. Because the People declared their readiness seven days before the expiration of the six-month period, it was possible for the court to arraign defendant within the statutory period. Thus, the People’s announcement of readiness was not invalid because it preceded defendant’s arraignment (see, People v Goss, 87 NY2d 792, 797; People v Kitchen, 234 AD2d 964, lv denied 89 NY2d 1095; People v Price, 234 AD2d 973; People v Clarke, 233 AD2d 831, lv denied 89 NY2d 1010, 90 NY2d 856). The ensuing delay in executing the bench warrant issued upon defendant’s failure to appear for arraignment is not chargeable to the People. Post-readiness delay is chargeable to the People only if “it is the People’s dereliction that [prevents] the defendant’s trial from going forward” (People v McKenna, 76 NY2d 59, 64). “Arraigning a defendant upon an indictment is exclusively a court function” (People v Goss, supra, at 797). Thus, any delay in arraignment was attributable solely to the court and is not chargeable to the People (see, People v Goss, supra, at 798; see also, People v Williams, 229 AD2d 603, lv denied 89 NY2d 931; People v Myers, 171 AD2d 148, lv denied 79 NY2d 922). (Ap*963peal from Order of Onondaga County Court, Brandt, J.— Dismiss Indictment.) Present—Green, J. P., Lawton, Wisner, Balio and Boehm, JJ.